Citation Nr: 1604037	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right wrist disorder. 

2.  Service connection for a right wrist disorder. 

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for the service-connected right leg ilioinguinal neuropathy. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1972 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs VA Regional Office (RO) in Milwaukee, Wisconsin.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a December 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  

The issue of service connection for a left hip disorder has been raised by the record in a November 2015 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a higher initial rating for right leg ilioinguinal neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1. The claim for service connection for a right wrist disorder was denied in a December 1992 rating decision on the basis that there was no evidence of any residual symptoms of the in-service right wrist sprain (no current disability and no nexus); the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision or provide additional evidence within one year of the December 1992 rating decision.

2. Evidence received since the December 1992 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for a right wrist disorder (no current disability and no nexus), so raises a reasonable possibility of substantiating the claim for service connection for a right wrist disorder. 

3. The Veteran has a current right wrist disability of ulnar subluxation of the right distal ulna and right distal radioulnar joint arthritis.

4. The Veteran sustained right wrist injuries during service, but did not have chronic right wrist arthritis symptoms in service.

5. Symptoms of right wrist arthritis were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

6. The current right wrist disability is not causally or etiologically related to service, to include in-service right wrist injuries.


CONCLUSIONS OF LAW

1. The December 1992 rating decision, which denied service connection for a right wrist disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2015). 

2. The criteria for reopening service connection for a right wrist disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is reopening service connection for a right wrist disorder, which constitutes a full grant of the benefit sought on appeal with respect to this issue.  As there remains no aspect of this issue to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

In a November 2010 letter sent prior to the initial adjudication of the claim for service connection for a right wrist disability in June 2011, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, Social Security Administration (SSA) disability records, the December 2015 Board hearing transcript, and the Veteran's written statements.  

VA examined the Veteran's right wrist in March 2013.  The Board finds the March 2013 VA examination report to be adequate for the purpose of deciding the appeal.  The examiner reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered an opinion regarding the etiology of the claimed right wrist disability.  The March 2013 VA examination report contains all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for the medical opinion reached by the VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.


Reopening of Service Connection for a Right Wrist Disorder 

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied service connection in a December 1992 rating decision on the basis that there was no evidence of the in-service right wrist sprain after service (no current disability and no nexus).  In a December 1992 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  In June 1993, the Veteran filed a notice of disagreement with the December 1992 rating decision.  In August 1993, VA issued a statement of the case affirming the prior denial of service connection for a right wrist disorder.  The Veteran did not perfect an appeal of the December 1992 rating decision; thus, the December 1992 rating decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a right wrist disorder.  The new evidence includes the March 2013 VA examination report, which shows a diagnosis of ulnar subluxation of the right distal ulna status-post surgery.  In a September 2011 letter, K.R., A.P.N.P., opined that it is as likely as not that the Veteran's continued right wrist problems are caused by his reported in-service right wrist injury.  The Board finds that this evidence is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses previously unestablished elements of a current disability and nexus (relationship) to service; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for a right wrist disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for a right wrist disorder below.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The record reflects that the Veteran has a diagnosis of right wrist arthritis.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for a right wrist disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. 
§ 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for a Right Wrist Disorder

The Veteran contends that service connection is warranted because he has had continuous right wrist symptoms since in-service injuries to the right wrist.  Specifically, the Veteran asserted that a hatch fell on his wrists during service in January 1973 and that he has had right wrist pain, popping, and intermittent swelling ever since.  See January 1992 Decision Review Officer (DRO) hearing transcript; December 2015 Board hearing transcript. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current right wrist disability.  The March 2013 VA examination report shows a diagnosis of ulnar subluxation of the right distal ulna status-post surgery.  An April 2012 VA treatment record shows a post-operative diagnosis of right distal radioulnar joint arthritis. 

The Board finds that the Veteran sustained in-service injuries to the right wrist; however, the weight of the evidence is against a finding of chronic right wrist symptoms in service.  A January 1973 service treatment record shows that the Veteran complained of right wrist pain, tenderness, and stiffness after a hatch fell on his wrists two days earlier.  The January 1973 service clinician diagnosed bilateral wrist sprains and indicated that concurrent x-rays were negative for any abnormalities.  A December 1973 service treatment record shows that the Veteran reported that he hurt his right wrist while playing basketball.  The December 1973 service clinician assessed possible tendonitis and indicated that concurrent x-rays were negative for any abnormalities.  A September 1975 service treatment record shows that the Veteran reported immobility of the right wrist after falling on right hand.  Concurrent x-rays were also negative.  Service treatment records do not otherwise show complaints, treatment, or diagnosis of a right wrist disorder.  The April 1976 service separation examination report shows a normal clinical evaluation of the upper extremities.  A concurrent report of medical history shows that the Veteran denied current symptoms or a history of swollen or painful joints, broken bones, arthritis, or bone, joint, or other deformity while reporting other symptoms such as eye and stomach trouble.  This evidence weighs against a finding of chronic right wrist symptoms in service.

The Board next finds that the Veteran did not have continuous symptoms of right wrist arthritis since service, and that symptoms of right wrist arthritis did not manifest to a compensable degree within one year of service separation.  The Veteran has asserted that he has had continuous right wrist pain, popping, and intermittent swelling since service.  See January 1992 DRO hearing transcript; December 2015 Board hearing transcript.  However, a more contemporaneous August 1976 VA examination report, which was conducted approximately two months after service separation, shows no complaints or clinical findings pertaining to the right wrist.  In a January 1978 treatment record, Dr. M.N. stated that the Veteran reported an injury to his hands, including the right wrist, on January 20, 1978; however, the Veteran did not mention a preexisting right wrist injury in service.  Moreover, Dr. M.N. noted that the Veteran had contusions to both hands, that the right wrist was painful, and that x-rays were negative for any abnormalities.  In February 1978, Dr. G.T. noted that on January 20, 1978, metal plates fell on the Veteran's hands during work, and since that time, he had pain in both hands, stiffness of the fingers, swelling, and a snapping, painful bone in his right wrist.  Dr. G.T. noted that x-rays showed no significant bony or soft tissue abnormalities, and diagnosed crush injury to both hands, probably without significant permanent soft tissue or bony damage, and chronic dorsal subluxation of the distal ulna.  A December 1991 VA treatment record shows that the Veteran reported blunt force trauma to the right wrist 10 years earlier, but did not mention any history of an injury to the right wrist in service.  

The Board finds that these inconsistencies in the record weigh against the Veteran's credibility as to the later assertion that he has had right wrist pain, popping, and intermittent swelling since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Accordingly, the Board finds that the Veteran's assertion with respect to having symptoms of a right wrist disorder since service is not credible because it is contradicted and outweighed by other statements made by the Veteran and made for treatment purposes, as well as more contemporaneous medical records showing no reports or clinical findings pertaining to the right wrist.

The Veteran also filed a service connection claim in 1976 immediately after service, which mentioned only a stomach disability.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right wrist disability, when viewed in the context of his action regarding another claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain chronic symptoms of a right wrist disability in service, or the lack of right wrist symptomatology at the time he filed the claim, or both. 

Accordingly, the weight of the lay and medical evidence of record is against finding that the Veteran had continuous symptoms of right wrist arthritis since service or that symptoms of right wrist arthritis manifested to a compensable degree within one year of service separation; therefore, the criteria for presumptive service connection for right wrist arthritis, under 38 C.F.R. § 3.303(b) based on chronic symptoms in service, continuous symptoms since service, or manifestation of symptoms to compensable degree within one year of service separation are not met.

Notwithstanding the in-service right wrist injuries, the Board finds that the weight of the lay and medical evidence demonstrates that the currently-diagnosed right wrist disability did not start in service and is not etiologically related to service, to include the in-service right wrist injuries.  The Veteran underwent a VA examination in March 2013; after performing a physical examination, and based on a review of the claims file and consideration of the Veteran's lay statements, the VA examiner opined that it is less likely than not that the in-service right wrist injuries resulted in the currently-diagnosed right wrist disability.  The March 2013 VA examiner reasoned that there is no evidence of a chronic or ongoing right wrist problem during service and that, while the Veteran sustained right wrist injuries in service, the evidence reflects that these injuries were not chronic.  The March 2013 VA examiner noted that the service separation examination was negative for a right wrist problem, and that a VA examination conducted shortly after service separation showed no chronic right wrist problem.  The March 2013 VA examiner explained that the Veteran had a post-service right wrist injury, which was work-related, and that the medical records of the 1978 post-service injury showed that the Veteran did not mention a preexisting injury to the right wrist in service.  The March 2013 VA examiner also noted that the service injury was to the radial/navicular side of the wrist, while the current diagnosis is to the ulnar side of the right wrist. 

The Board finds the March 2013 VA examination report to be highly probative with respect to service connection for a right wrist disability, and is adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board has considered and weighed the August 2011 opinion by K.R., A.P.N.P., that it is as likely as not that the Veteran's continued right wrist problems are caused by his reported injury suffered while on active duty in January 1973.  In reaching this conclusion, K.R., A.P.N.P., relied on the service treatment records that showed evidence of the right wrist injury in service, as well as the Veteran's reports of continuous symptoms and ongoing treatment for right wrist symptoms since service.  However, the evidence does not show that K.R., A.P.N.P. reviewed the 1978 post-service work-related  injury records and she did not discuss the significance of such injury in the opinion provided.  Moreover, as stated above, the Board has found that the Veteran's reports of continuous symptoms since service are not credible; therefore, the Board finds that the August 2011 positive nexus opinion by K.R., A.P.N.P., is of no probative value because it is based on inaccurate (non-credible) reports by the Veteran.  See Reonal, 5 Vet. App. at 461 (a medical opinion based on an inaccurate factual premise is not probative).  Based on the foregoing, the Board finds that the March 2013 VA examination report provides competent, credible, and highly probative evidence which shows that the currently-diagnosed right wrist disability did not start in service and is not etiologically related to the right wrist injuries sustained in service. 

Insomuch as the Veteran asserts that the right wrist disability is directly related to the right wrist injuries in service, the Board finds that, under the specific facts of this case that include no chronic or continuous symptoms, the Veteran is not competent to directly relate the currently-diagnosed right wrist disability to active service.  While the Veteran is competent to describe current symptoms or an in-service injury or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as ulnar subluxation of the right distal ulna and right distal radioulnar joint arthritis and its relationship to in-service right wrist injuries, which requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed right wrist disability is not related to service, to include the in-service right wrist injuries, and that symptoms of right wrist arthritis were not chronic in service, continuous since service separation, and did not manifest to a compensable degree within one year of service separation.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt; but, there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a right wrist disability is not warranted.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right wrist disorder is granted.

Service connection for a right wrist disability is denied. 


REMAND

Initial Rating for Right Leg Ilioinguinal Neuropathy

In a September 2015 rating decision, the RO granted service connection for right leg ilioinguinal neuropathy, initially assigning a noncompensable (0 percent) rating.  In a November 2015 statement, the Veteran disagreed with the noncompensable initial rating assigned for the service-connected right leg ilioinguinal neuropathy.  See November 2015 VA Form 21-0958.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issue is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issue of entitlement to a higher initial rating for right leg ilioinguinal neuropathy is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of entitlement to a higher initial rating for right leg ilioinguinal neuropathy.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
	J. PARKER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


